INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 April 4, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of Bridgehampton Value Strategies Fund The Trust is filing Post-Effective Amendment No. 338 to its Registration Statement under Rule 485(a) (1) to create an additional class of shares titled “Class C Shares” to the Bridgehampton Value Strategies Fund.Except for the addition of a Rule 12b-1 Plan, this Post-Effective Amendment filing is substantially similar in all material respects (e.g., identical investment objective and principal investment strategies), to the previously filed Post-Effective Amendment No. 262 filed under Rule 485(b) on June 29, 2012 for the purpose of establishing Bridgehampton Value Strategies Fund as a new series of the Trust. Please direct your comments to the undersigned at (626) 914-2109.Thank you. Sincerely, /s/Sardjono Kadiman Sardjono Kadiman Investment Managers Series Trust Assistant Treasurer
